DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on April 25, 2021 has been received. Claims 1, 2, 4-14, 24-28, and 55-57 are currently pending.
Response to Arguments
Applicant’s arguments filed on April 25, 2021 regarding the amended claims have been fully considered.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response filed on April 25, 2021.
Claim Objections
Claim 1 is objected to because of the following informalities:  
“the method characterized by steps of” after clause d) is redundant and should be removed
“where at least one inner individual sheath formed with a braided construction is formed about and enclosing at least one of the individual primary strands” should read “wherein at least one inner individual sheath formed with a braided construction is formed about and encloses
“so that at least some of the individual primary strands formed of the second synthetic substance are each enclosed by at least one of the inner individual sheaths formed of the third synthetic substance” should read “so that at least some of the individual primary strands formed of the second synthetic substance are each enclosed by a respective one of the inner individual sheaths formed of the third synthetic substance,” to enhance clarity
“where the third synthetic substance forming at least some of the inner individual sheaths has a lower decomposition temperature” should read “wherein the third synthetic substance forming at least some of the inner individual sheaths has a lower decomposition temperature”
“forming a hollow braided strength member about the core” should read “forming a hollow braided strength member around the core,” to enhance clarity
“where at least some of the individual primary strands” should read “wherein at least some of the individual primary strands” 
“wherein provided is a permanently compacted and permanently elongated synthetic strength membered rope” should read “wherein the synthetic strength membered rope is permanently compacted and permanently elongated,” to enhance clarity
Claims 2 and 4-6 are objected to because of the following informalities:  
“further characterized by” should read “further comprising the step of”
Claims 7-8 are objected to because of the following informalities:  
“further characterized by the further step of” should read “further comprising the step of”  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-14, 24-28, and 55-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “forming from a third synthetic substance at least a plurality of inner individual sheaths with a braided construction.” As noted on page 5 of the Non-Final Rejection, the limitation is indefinite, as it is unclear if the plurality of sheaths are braided together, or if each individual sheath has its own braided construction that is distinct from the braided construction of the braided strength member. For purposes of examination, the Examiner will interpret the limitation with the latter interpretation, in accordance with page 13 of the specification, as follows: “forming from a third synthetic substance at least a plurality of inner individual sheaths, wherein each individual sheath is formed as an individual braided sheath.”
Claim 1 also recites the limitation “wherein provided is a permanently compacted and permanently elongated synthetic strength membered rope having a strength member formed of strands formed of Aramid fibers and other fibers that are less heat tolerant compared to Aramid fibers.” The limitation is indefinite, as it is unclear whether or not the recited less heat tolerant fibers are synonymous with the previously recited third synthetic substance having a lower 
Claim 4 recites the limitation “selecting to form the braided construction of at least one of the inner individual braided sheaths comprising fibers forming the braided construction forming the braided sheath from fibers” As noted on page 5 of the Non-Final Rejection, the limitation is indefinite, as is unclear how many distinct steps of forming and/braiding Applicant intends to recite. The Examiner notes that claim 4 would benefit from some added punctuation, to enhance clarity.
Dependent claims are rejected at least for depending from rejected claims.

Examiner’s Note
Claims 1, 2, 4-14, 24-28, and 55-57 are currently free of prior art rejections, but substantive amendments to the claims may result in prior-art-based rejections in future Office Actions. It is noted that all pending claims remain rejected under 35 USC 112(b), as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581.  The examiner can normally be reached on Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JOCELYN BRAVO/Primary Examiner, Art Unit 3732